DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 12, 13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al (US Publication 2007/025675) in view of Kaula et al (US Publication 2015/0134027) and Parker et al (US Publication 2011/0071593).
Referring to Claims 2 and 13, Lund et al teaches a method for improved positioning of an implantable lead in a patient with a  clinician programmer coupled to the implantable neurostimulation lead comprising a plurality of neurostimulation electrodes (e.g. Figure 1, Element 30 or Figures 2 and 4, Element 130 and lead 14 and electrode 16 and Paragraph [0051] discloses two or more electrodes or Figure 2, lead 114, electrodes 116 and Paragraph [0060]) wherein at least one EMG sensing electrode is minimally invasively positioned on a skin surface or within the patient (e.g. Figure 1, Element 46 and Paragraph [0054] discloses the electrode is 

Referring to Claim 3, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, further comprising:  Page 2 of 7Appl. No. 16/547,324displaying feedback on a graphical user interface of the clinician programmer, the feedback based on the EMG information associated with the first test stimulation and the one or more second test stimulations, wherein the feedback indicates proximity of the plurality of neurostimulation electrodes relative to the target nerve so as to facilitate improved placement of the plurality of neurostimulation electrodes along the target nerve (e.g. Paragraphs [0053] and [0074] discloses the waveform and peak amplitude of the EMG detected and displayed during delivery of each test stimulation is observed by the user).
Referring to Claim 4, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, further comprising selecting the principal neurostimulation electrode (e.g. Paragraph [0053] discloses an input device controlled by software).  However, Lund et al does not explicitly disclose the selection is automatic.
 	Kaula et al teaches that it is known to use automatic electrode selection as set forth in Figure 10B and Paragraph [0109] to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use automatic electrode selection as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to 
Referring to Claim 5, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, further comprising: receiving user input related to selection of the principal neurostimulation electrode via a graphical user interface of the clinician programmer; and selecting the principal neurostimulation electrode (e.g. Paragraph [0053] discloses an input device).  However, Lund et al does not explicitly disclose the selection involves human input.
 	Kaula et al teaches that it is known to use human input electrode selection as set forth in Figure 10B and Paragraph [0109] to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use human input electrode selection as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.
Referring to Claim 6, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, However does not further comprise: iterating the steps of delivering the first test stimulation and delivering the one or more second test stimulations, wherein each iteration further comprises: automatically adjusting the stimulation amplitude level until the clinician programmer receives an input via a graphical user interface or communication from 
 	Kaula et al teaches that it is known to use iterating the steps of delivering the first test stimulation and delivering the one or more second test stimulations, wherein each iteration further comprises: automatically adjusting the stimulation amplitude level until the clinician programmer receives an input via a graphical user interface or communication from the at least one EMG sensing electrode indicating that a desired stimulation-induced motor response is detected by use of EMG as set forth in al Paragraph [0109] and Figure 10B Elements 715-745 to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use iterating the steps of delivering the first test stimulation and delivering the one or more second test stimulations, wherein each iteration further comprises: automatically adjusting the stimulation amplitude level until the clinician programmer receives an input via a graphical user interface or communication from the at least one EMG sensing electrode indicating that a desired stimulation-induced motor response is detected by use of EMG as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.
Referring to Claim 7, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, except wherein automatically adjusting comprises increasing the stimulation amplitude in increments of 0.05 mA for a test stimulation less than or equal to 1 mA. 	Kaula et al teaches that it is known to use automatically adjusting comprises increasing the stimulation amplitude in increments of 0.05 mA for a test stimulation less than or equal to 1 mA as set forth in Paragraph [0109] teaches initial stimulation is 0.05mA and Paragraph [0112] discloses the incrementing is 0.05mA; therefore the increments are 0.05mA and a test stimulation of less than or equal to 1mA.  The examiner notes that the test stimulation is not denoted as the maximum stimulation and since 0.05mA to 1mA in 0.05 mA increments are tested it provides multiple instances of test stimulations less than or equal to 1mA to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use automatically adjusting comprises increasing the stimulation amplitude in increments of 0.05 mA for a test stimulation less than or equal to 1 mA as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.
Referring to Claim 8, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 6, except wherein automatically adjusting comprises increasing the stimulation 
 	Kaula et al teaches that it is known to use automatically adjusting comprises increasing the stimulation amplitude level in increments of 0.1 mA when the stimulation amplitude level is more than or equal to1 mA and less than or equal to 2 mA as set forth in Paragraph [0112] discloses the incrementing is 0.1mA to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use automatically adjusting comprises increasing the stimulation amplitude level in increments of 0.1 mA when the stimulation amplitude level is more than or equal to1 mA and less than or equal to 2 mA as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.

Referring to Claim 12, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, wherein electrical signals for the first test stimulation and the second test stimulations are generated by a signal generator housed within the clinician programmer (e.g. Parker et al Figure 1, Element 105 and Paragraphs [0024] and [0025]).

Referring to Claim 15, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 2, wherein the target nerve is a sacral nerve, the method further comprising 

Referring to Claims 16-18, Lund et al teaches a method for improved positioning of an implantable lead in a patient, the method comprising: a clinician programmer having a communication module and graphical user interface (e.g. Figure 1, Element 30 or Figures 2 and 4, Element 130, communication module 32 and Paragraph [0053] discloses a communication module and user interface) coupleable to an implantable lead having a plurality of electrodes, the clinician programmer being configured to receive electromyography (EMG) information from at least first and second EMG sensing electrode coupled with the patient (e.g. Paragraph [0069]; the examiner notes that the implantable lead and EMG sensing electrodes are functionally recited as capable of being coupled to the clinician programmer), wherein the clinician programmer is further configured to: perform a sweeping cycle during a lead placement procedure, the sweeping cycle comprising: delivering a test stimulation (e.g. Figures 3 and 5); recording the stimulation amplitude level at which the desired stimulation-induced EMG motor response is indicated with the principal electrode (e.g. Paragraph [0074]); a stimulation-induced EMG motor response associated with the patient that recorded for the same level test stimulation on each electrode of the implantable lead during the sweeping cycle so as to facilitate positioning of the implantable lead at the target stimulation region along the sacral nerve (e.g. Paragraph [0061] and Figure 2).  However, Lund et al does not disclose explicitly delivering another test stimulation at a same stimulation amplitude level for a same 
 	Parker et al teaches that it is known to use a programmer having a lead connector and a signal generator as set forth in Figure 1, Element 105 and Paragraphs [0024] and [0025] to provide facilitating proper lead placement and identification of effective therapy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with a programmer having a lead connector and a signal generator as taught by Parker et al, since such a modification would provide the predictable results of facilitating proper lead placement and identification of effective therapy.
Referring to Claim 19, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 16, further comprising: displaying feedback on a graphical user interface of the clinician programmer, the feedback based on the EMG information associated with the first test stimulation and the one or more second test stimulations, wherein the feedback indicates proximity of the plurality of neurostimulation electrodes relative to the sacral nerve so as to facilitate improved placement of the plurality of neurostimulation electrodes along the sacral nerve (e.g. Paragraphs [0052], [0053], [0061], and [0074] and Figure 2).

Referring to Claim 20, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 16, wherein electrical signals for the first test stimulation and the second test 

Referring to Claim 21, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 16, except wherein the first test stimulation and each of the one or more second test stimulations are delivered for the same period of time.
 	Kaula et al teaches that it is known to use first test stimulation and each of the one or more second test stimulations are delivered for the same period of time as set forth in Paragraph [0112] discloses the incrementing is 0.05 mA or 0.1mA at a time and Figure 10B, Element 715, 720, 745, 750)  and Paragraph [0138] where the response is manifested as a CMAP to provide assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with use first test stimulation and each of the one or more second test stimulations are delivered for the same period of time as taught by Kaula et al, since such a modification would provide the predictable results of assisting the clinician in determining the best electrode position/contacts to apply the stimulation, and the specific stimulation parameter values to use.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al (US Publication 2007/025675) in view of Kaula et al (US Publication 2015/0134027) and Parker et al (US Publication 2011/0071593) as applied above, and further in view of Boggs, II (US .
Referring to Claims 9-11, Lund et al in view of Kaula et al and Parker et al teaches the method of claim 6.  However, Lund et al does not disclose automatically adjusting comprises: increasing the stimulation amplitude level in increments of 0.05 mA when the stimulation amplitude level is less than or equal to 1 mA; increasing the stimulation amplitude level in increments of 0.1 mA when the stimulation amplitude level is more than mA and less than or equal to 2 mA; increasing the stimulation amplitude level in increments of 0.2 mA when the stimulation amplitude level is more than mA and less than or equal to 3 mA; increasing the stimulation amplitude level in increments of 0.25 mA when the stimulation amplitude level is more than to 3 mA. 	Kaula et al teaches that it is known to use automatically adjusting comprises increasing the stimulation amplitude in increments of 0.05 mA for a test stimulation less than or equal to 1 mA as set forth in Paragraph [0109] teaches initial stimulation is 0.05mA and Paragraph [0112] discloses the incrementing is 0.05mA; therefore the increments are 0.05mA and a test stimulation of less than or equal to 1mA.  The examiner notes that the test stimulation is not denoted as the maximum stimulation and since 0.05mA to 1mA in 0.05 mA increments are tested it provides multiple instances of test stimulations less than or equal to 1mA and automatically adjusting comprises increasing the stimulation amplitude level in increments of 0.1 mA when the stimulation amplitude level is more than or equal to1 mA and less than or equal to 2 mA as set forth in Paragraph [0112] discloses the incrementing is 0.1mA to provide assisting the clinician in determining the best electrode position/contacts to apply the 
 	Boggs, II teaches that it is known to increase stimulation amplitude in steps of 0.1-0.5mA (in Paragraph [0188]) with a test stimulation more than or equal to 2 mA and less than or equal to 3 mA as set forth in Paragraph [0211] and increase stimulation amplitude in increments of 0.25mA (in Paragraph [0188]) with a test stimulation more than or equal to 3 mA as set forth in Paragraph [0211] to provide quickly and accurately determining threshold values. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Kaula et al, with increasing the stimulation amplitude in increments of 0.2 mA for a test stimulation more than or equal to 2 mA and less than or equal to 3 mA  and increase stimulation amplitude in increments of 0.25mA with a test stimulation more than or equal to 3 mA as taught by Boggs, II, since such a modification would provide the predictable results of quickly and accurately determining .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al (US Publication 2007/025675) in view of Kaula et al (US Publication 2015/0134027) and Parker et al (US Publication 2011/0071593) as applied above, and further in view of Bar-Yoseph et al (US Publication 2011/0301662).
Referring to Claim 14, Lund et al in view of Kaula et al and Parker et al teaches the claimed invention, except wherein the period of time is such that performing a sweeping cycle of test stimulations through the plurality of electrodes is completed by the clinician programmer in five seconds or less. 	Bar-Yoseph et al teaches that it is known to use a sweeping cycle of the implantable lead is completed in 5 seconds or less as set forth in Paragraph [0555] to provide efficiently delivering stimulation. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Lund et al, with a sweeping cycle of the implantable lead is completed in 5 seconds or less as taught by Bar-Yoseph et al, since such a modification would provide the predictable results of efficiently delivering stimulation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-32 of U.S. Patent No. 10,406,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention includes uses the same protocol to obtain stimulation induced EMG motor responses from the patient to improve positioning of an implantable lead.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,555,246. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant invention includes uses the same protocol to obtain stimulation induced EMG motor responses from the patient to improve positioning of an implantable lead.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792